Citation Nr: 0711187	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-39 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1960.  The veteran died in April 2001, and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson 
Mississippi, that denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in February 2004.  The 
motion was granted the same month.


FINDINGS OF FACT

1.  The veteran died in February 2004.  The veteran's death 
certificate reflects that the cause of the veteran's death 
was cardiac arrest due to multi system organ failure and 
massive upper gastrointestinal (GI) bleed.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were malnutrition and recent myocardial 
infarction.

2.  During his lifetime, the veteran was service connected 
for arthritis of multiple joints, evaluated 30 percent 
disabling; residuals of fracture to both bones in left leg, 
evaluated as zero percent disabling; anxiety state (battle 
fatigue) evaluated as zero percent disabling; 
ankylostomiasis, evaluated as zero percent disabling; and 
infectious hepatitis, evaluated as zero percent disabling.

3.  Cardiac arrest due to multi system organ failure and 
massive upper GI bleed were not present in service or 
etiologically related to service; and the preponderance of 
the evidence is against a finding that the veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002& 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in a May 2004 letter.  The 
originating agency essentially asked the appellant to submit 
any pertinent evidence in her possession, and specifically 
informed her of the evidence required to substantiate her 
claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  
Therefore, the Board finds that she was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains private medical records, a death certificate, 
the appellant's statements, service medical records, VA 
medical records and a DD214.  In addition, neither the 
appellant nor her representative has identified any 
additional pertinent available evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to this 
claim.

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death.  The Board notes that the veteran was 
service connected for arthritis of multiple joints, evaluated 
30 percent disabling; residuals of fracture to both bones in 
left leg, evaluated as zero percent disabling, and anxiety 
state (battle fatigue) evaluated as zero percent disabling.  
The veteran was also service connected for ankylostomiasis 
evaluated as zero percent disabling and infectious hepatitis 
evaluated as zero percent disabling.  However, there is no 
competent evidence of record to even suggest that cardiac 
arrest was at all related to the veteran's service connected 
disabilities.  As a result, any opinion relating the 
veteran's cause of death to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006). 

In light of the Board's denial of this claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

The veteran died in February 2004.  His death certificate 
reflects that the cause of death was cardiac arrest due to 
multi system organ failure and massive upper GI bleed.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were malnutrition and 
recent myocardial infarction.  No autopsy was performed, and 
no other significant conditions contributing to death but not 
related to the cause were noted.  During his lifetime, the 
veteran was service connected for arthritis of multiple 
joints, evaluated 30 percent disabling; residuals of fracture 
to both bones in left leg, evaluated as zero percent 
disabling; anxiety state (battle fatigue) evaluated as zero 
percent disabling; ankylostomiasis, evaluated as zero percent 
disabling; and infectious hepatitis, evaluated as zero 
percent disabling..

The appellant has not submitted any evidence, nor is there 
any evidence of record, which establishes a direct 
relationship between the veteran's service and cause of 
death.  Competent evidence of record does not show that the 
veteran's death was directly related to service.

Rather, the appellant presents a general assertion that the 
veteran's cause of death was related to his service connected 
disabilities.  In particular, the appellant asserts that the 
veteran's service in Korea was related to his death and that 
his heart attack was related to his anxiety.

However, the evidence of record does not show a relationship 
between the veteran's service connected disabilities and the 
cause of death.  The service medical records do not show any 
evidence of a complaint, diagnosis or treatment of a heart 
condition, organ failure or a gastrointestinal condition 
while in service.  In addition, there is no evidence of a 
heart condition within one year of separation of service.  

While the veteran did injure his leg during service and was 
service connected for arthritis and residuals of a left leg 
fracture, there is no medical evidence to show that his 
service connected disabilities affected a vital organ or were 
of such a debilitating nature that they accelerated his 
death.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 Vet. 
App. 359 (1995).  As to the veteran's non-compensatory 
service connection for battle fatigue, there is no competent 
evidence associating this anxiety problem with the veteran's 
death.  In February 2004, the veteran was examined, and the 
physician noted that there were no psychiatric problems.  
Similarly, there is no medical evidence linking the veteran's 
other non compensatory service connections, ankylostomiasis 
and residuals of infectious hepatitis, to his death.  

The appellant's assertion is the only evidence pertinent to 
an etiological connection between the veteran's service 
related disabilities and his cause of death.  While the 
appellant is qualified to make observations about the 
veteran, she is not competent to render a medical opinion as 
to diagnosis or etiology.  38 C.F.R. § 3.159 (2006); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

After considering all the evidence, thus, the Board finds 
that the preponderance of evidence shows that the veteran's 
principal cause of death or contributory causes of death were 
not related to service, or to any of the veteran's service 
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


